Name: Commission Regulation (EEC) No 3592/86 of 26 November 1986 derogating from Regulation (EEC) No 574/86 and amending Regulation (EEC) No 598/86 laying down certain detailed rules for the application of the supplementary trade mechanism to common wheat of breadmaking quality
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  plant product;  trade
 Date Published: nan

 27. 11 . 86 Official Journal of the European Communities No L 334/ 19 COMMISSION REGULATION (EEC) No 3592/86 of 26 November 1986 derogating from Regulation (EEC) No 574/86 and amending Regulation (EEC) No 598/86 laying down certain detailed rules for the application of the supplementary trade mechanism to common wheat of breadmaking quality Regulation (EEC) No 598/86 may be exceeded in 1986 by a maximum of 200 000 tonnes . Article 2 1 . Notwithstanding the first subparagraph of Article 6 (3) of Regulation (EEC) No 574/86, STM licence applica ­ tions for the quantity referred to in Article 1 may be lodged only during the first five days following the date of publication of this Regulation . However, if the fifth day is a public holiday, a Saturday or a Sunday, applications may be lodged on the first working day thereafter . 2 . Notwithstanding the first sentence of the first subparagraph of Article 6 (4) of Regulation (EEC) No 574/86, after the Commission has accepted the applica ­ tions as notified by telex, STM licences for the quantity referred to in Article 1 shall be issued on the fifteenth day following the date of publication of this Regulation . Where that day is a public holiday, a Saturday or a Sunday, licences shall be issued on the first working day thereafter. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Whereas Article 84 of the Act of Accession fixes at 175 000 tonnes the 'guide' quantity for 1986 for imports into Spain of common wheat of breadmaking quality ; whereas that quantity has been reached in the last few months ; whereas, owing to weather conditions, Spanish production has fallen substantially so that the internal demand in that Member State cannot be met, and there has therefore been a considerable rise in prices on the Spanish market ; whereas, in order to ensure supplies to that market, provision should be made for the above ­ mentioned 'guide' quantity to be exceeded ; Whereas the amount by which the 'guide' quantity, fixed for 1986, may be exceeded must be limited to 200 000 tonnes ; whereas to ensure that the measure in question may be effective, on the one hand supplementary trade mechanism (STM) licences must be issued more quickly for December 1986 and on the other hand their period of validity must be extended ; whereas a derogation should therefore be introduced from Commission Regulation (EEC) No 574/86 ('), as last amended by Regulation (EEC) No 1 162/86 (2), and from Commission Regulation (EEC) No 598/86 (3) laying down certain detailed rules for the application of the supplementary trade mechanism to common wheat of breadmaking quality ; Whereas the indicative ceiling provided for in Article 83 of the Act of Accession should be revised to take account in particular of the amount by which the 'guide' quantity is exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . The first sentence of Article 2 (2) of Regulation (EEC) No 598/86 shall not apply in respect of the licence applications referred to in Article 2 . 2 . Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 598/86, the validity of licences issued pursuant to this Regulation shall be limited to 31 January 1987 . Article 4 Article 4 of Regulation (EEC) No 598/86 is hereby replaced by the following : Article 4 For common wheat of breadmaking quality, the revised indicative import ceiling shall be 375 000 tonnes for 1986.' HAS ADOPTED THIS REGULATION : Article 1 For common wheat of breadmaking quality, the 'guide quantity referred to in the first indent of Article 2 ( 1 ) of y Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 57, 1 . 3 . 1986, p. 1 . (2) OJ No L 106, 23 . 4. 1986, p. 6 . (3 OJ No L 58 , 1 . 3 . 1986, p. 16 . No L 334/20 Official Journal of the European Communities 27 . 11 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1986 . For the Commission Frans ANDRIESSEN Vice-President